                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


BOARD OF TRUSTEES,SHEET METAL
WORKERS' NATIONAL PENSION
FUND,et aL,
                      Plaintiffs,

               V.                                    Civil Action No. l:19-cv-345(AJT/JFA)

FIVE STAR KITCHEN INSTALLATIONS,
INC.,

                      Defendant.



                                            ORDER


       This matter is before the Report & Recommendation [Doc. No. 10] of the Magistrate

Judge recommending that Plaintiffs' Motion for Default Judgment Pursuant to Fed. R. Civ. P.

55(b)[Doc. No.6] be granted and that a defaultjudgment be entered in favor of the Plaintiffs

and against Defendant Five Star Kitchen Installations, Inc. in the amount of $256,080.12,

consisting of unpaid contributions of $180,248.36, interest of$31,172.22, liquidated damages of

$36,049.67, audit testing fees of$5,527.09, and attorneys' fees and costs of $3,082.78. The

Magistrate Judge advised the parties that objections to the Proposed Findings of Fact and

Recommendations must be filed within fourteen days of service and that failure to object waives

appellate review. No objections have been filed. Having conducted a de novo review of the

record,the Court adopts and incorporates the findings and recommendations ofthe Magistrate

Judge. Accordingly, it is hereby

       ORDERED that the Proposed Findings of Fact and Recommendations [Doc. No. 10] be,

and the same hereby is, ADOPTED; and it is further
